Citation Nr: 1738393	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a heart disability, to include as secondary to a back disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1956.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board remanded the claims in August 2014 in order to schedule the Veteran for a videoconference hearing.  The Veteran was scheduled for a November 2014 hearing but he did not appear for the hearing.  The Veteran's August 2014 and November 2014 letters state that he would not attend the hearing but these letters did not provide good cause for why he would not attend the hearing.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2016).

The case was previously remanded by the Board in January 2015 and July 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to service connection for a heart disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's currently diagnosed chronic lumbar strain and lumbar spine degenerative joint disease (DJD) was incurred during active duty service.

2.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran currently has an acquired psychiatric disability that is attributable to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic lumbar strain and lumbar spine DJD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the issue of service connection for a back disability, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Further, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The case was remanded by the Board in January 2015 and July 2016 for further development.  In the most recent remand, the Board remanded the case for outstanding VA treatment records dating from the 1970s to the present to be associated with the claims file, for verification of the Veteran's account of injuring himself on an aircraft in 1955, and for VA examinations for the claimed disabilities, as well as for issuance of a Statement of the Case (SOC) pertaining to the issue of service connection for an acquired psychiatric disability.  All requested development having been undertaken, the matters are now returned to the Board for further appellate consideration.  Thus, the Board finds there has been substantial compliance with the July 2016 directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Back Disability

The Veteran is seeking service connection for a back disability.  He contends that his back disability stems from injuring his back while in an aircraft heading from Newfoundland, Canada back to the United States.  Specifically, in an April 1971 statement, he reported he was coming home on morale leave in February 1955 when the aircraft he was on began to fall through ice and he injured his back against a seat.  In a June 2013 statement, the Veteran indicated that the aircraft in which he injured his back was a civilian aircraft.  A June 2014 statement, the Veteran further described the aircraft as a Piper Cub.  He reported that the Air Force sent an "SA 16 plane" to retrieve him after his accident and fly him to Goose Bay, Labrador to receive medical treatment.

His service personnel records clearly indicate that he was on morale leave from February 10, 1955 to March 1, 1955.  Additionally, VA received confirmation from the Department of Defense in March 2017 that in mid-January 1955, a civilian plane, loaded with some military official and unofficial mail, and three military passengers in addition to its regular civilian cargo, fell through a weak spot in the ice of St. Anthony Harbor. 

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for a back disability.  

Initially, the Veteran has a current diagnosis of chronic lumbar strain and lumbar spine DJD, as evidenced by the April 2017 VA examination report.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Service treatment records, to include the treatment records from the Lockbourne Airforce Base, do not show that any complaints of or treatment for any back condition.

After separation from service, May 1970 and April 1971 certificates of the attending physician from the U.S. Post Office noted that the Veteran gave a history of having had some trouble with his low back in November 1968.  It was noted that the Veteran was first examined in August 1968 complaining of pain in the lumbosacral region and stated that he had back problems since 1952.  He was advised to perform occupational duties which would not require him to do heavy lifting.

In a May 1971 VA examination report, the Veteran reported of the onset of back discomfort since about 1952.  He stated that while in service, in attempting to exit from an airplane which was sinking through the ice into the water, he believed he injured his back.  The Veteran sated "it has always bothered me since then."  He also reported in 1952 prior to entering the service, he had a spinal tap, which he believed had an effect on his back.  He worked as a bus driver and a mail handler at the U.S. Post Office which aggravated his back trouble.  He left employment at the Post Office in May 1970.

An August 1971 private treatment record notes a diagnosis of recurring symptoms of myofascial strain, lumbosacral region of the back.  

A December 1973 VA examination report noted history of intermittent back pain for 10 to 15 years.  The diagnosis was chronic low back pain secondary to musculoskeletal strain.  VA treatment records dated from 1970 to 1995 reflect a history of chronic back pain since January 1970 and continuing complaints of back pain.

The Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as a plane accident and back injury during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the lay assertions of in-service events to be credible as they are consistent with the Veteran's service treatment and personnel records.  Further, his accounts of the in-service injury have been consistent throughout the record.

Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed disability to his service.

The medical evidence of record includes an opinion that the Veteran's current spine diagnosis is related to the in-service injury.  To that effect, in an August 2016 treatment record, a private physician, Dr. S.E., noted that the Veteran had chronic low back pain and that she had been treating him since November 2003.  He gave a history of low back pain ever since the airplane accident on morale leave in service and in the 1970s he was told by a Dr. Wildburger that there was nothing that could be done except to try to change jobs to one that aggravated his pain less; as a result, he was referred to vocational rehabilitation and has held jobs requiring less back strain since that time.  It was noted that the Veteran's lumbar spine x-ray showed spondylosis and mild old compression of the L2 superior endplate, which Dr. E. stated might have occurred at that time of the accident in service.  Dr. E. opined that "I have known [the Veteran] since November 2003 and based on my work with him, his history, his exam and his X-ray findings, it is my opinion that it, is at least as likely as not (a 50% or greater probability) that his back pain/disability had its onset in the service and started with the airplane accident when he was on morale leave."

The Board finds the foregoing opinion to be persuasive in light of the reported history provided by the Veteran, as well as the examiner's expertise in this matter.  Although there is no indication that the physician reviewed the Veteran's claim file, Dr. E. is the physician who provided ongoing care for the Veteran's back condition for over a decade, thus she was very knowledgeable as to the Veteran's medical history.

The record also includes a VA examination report.  The Veteran underwent a VA examination in April 2017.  The examiner opined that the Veteran's back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In reaching this conclusion, the examiner noted that the treatment records are silent for any chronic lumbar condition while in the service and between active duty military service time and 1968; therefore, a nexus has not been established between any in-service event, to include possible plane accident because symptoms originated in 1968 and thereafter.

It is well-settled that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  However, the April 2017 VA examiner primarily relied on the lack of treatment records prior to 1968 to support the negative nexus opinion.  This rationale is deficient because it violates the holdings in Buchanan and Barr.  Id. 

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for chronic lumbar strain and lumbar spine DJD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability 

The Veteran contends that his current psychiatric disability, claimed as PTSD, depression, and anxiety, is related to military service.  He has reported he was traumatized by "heaving to wash dishes for four years" in the Air Force as this did not provide him with job skills for work after the military.  He also reported that the aircraft accident in February 1955 was a stressful event.

VA treatment records from 2012 through 2017 reflect that the Veteran has denied PTSD or depression symptoms when screened over the years on primary care appointments.  The Veteran was seen by a VA psychologist in October 2014, November 18, 2014 and January 12, 2015 to assess for any psychology service needs.  It was noted that the Veteran was coping adequately and the diagnosis was no diagnosis on Axis I.

The Veteran underwent a VA mental disorders examination in April 2017.  The examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria and he did not have a mental disorder that conformed with DSM-5 criteria.  The examiner stated the Veteran had some mild cognitive and mild anxiety concerns but neither was severe enough to warrant a diagnosis.  In reviewing relevant mental health history, the examiner noted that the Veteran was diagnosed with anxiety reaction with depressive features on a February 1972 and January 1974 VA examinations.

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Veteran has reported depression and anxiety, the record reflects that he is a lay person and not competent to diagnose himself with a psychiatric disability.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (PTSD is not the type of medical condition that lay evidence is competent and sufficient to identify).  He has not been shown to have the requisite medical knowledge or training to render such diagnosis.  There is no indication in the record of a diagnosis of an acquired psychiatric disability at any point, which means that there is no probative evidence of a current disability. 

In the absence of proof of a current disability, there can be no valid claim, and the Board need not address the other elements of service connection.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic lumbar strain and lumbar spine DJD is granted.

Entitlement to service connection for an acquired psychiatric disability is denied.


REMAND

Although further delay is regrettable, based upon its review of the Veteran's claim file, the Board finds there is a further duty to assist the Veteran with his claim of service connection for a heart disabiltiy.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

An April 2017 VA heart conditions examination report notes diagnoses of acute, subacute, or old myocardial infarction (MI) and coronary artery disease (CAD) in February 1977.  The examiner provided an opinion that this condition developed more than 20 years post-military; therefore a nexus was not established.  Additionally, the examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's back condition.  In support of this opinion, the examiner noted that pain and arthritis are not known caused of CAD.  The examiner explained that pathophysiology of CAD is complex and multifactorial, however, pain and or arthritis of lumbar spine is not or recognized causative etiologic factor in this complex process.  

However, the Board finds that this medical opinion is not adequate because it did not address the question of whether there has been aggravation by the Veteran's now service-connected back disability.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2016).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b)  Id.  Consequently, a supplemental medical opinion is required to adequately decide the merits of the claim.

The claim for a TDIU is inextricably intertwined with the other issues on appeal.  See 38 C.F.R. § 19.31 (2016); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, these issues must be adjudicated by the RO prior to the adjudication of entitlement to TDIU benefits.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Des Moines, Iowa, dated from April 2017 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed heart disability is aggravated by, the Veteran's service-connected low back disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2016).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding it must be clear on the record that an inability to opine on questions of etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


